Title: From George Washington to Bryan Fairfax, 15 June 1783
From: Washington, George
To: Fairfax, Bryan


                  
                     Dear Sir,
                     Head Qrs Newburgh 15th June 1783.
                  
                  The Letter to Lord Fairfax which accompanied your favor to me of the 22d of March, went into New York immediately upon its arrival at this place; & no doubt obtained a ready passage to England.  I should not have delayed so long to inform you of this, & (as you seemed to desire it of me) to have announced the Ratification of the Provisional & Preliminary Articles of Peace, had I not been sure that you did not doubt the first; & that the second would come Officially from the fountain head, before any letter from me could reach you. I now, only await the arrival of the Definitive Treaty to bid adieu to public life, & in retirement to seek that repose which a Mind always on the stretch, & embarrassed by a thousand difficulties in the course of Eight successive years stands much in need of.
                  Your direction to the Attorney General is, I think, very proper; and it is my opinion we should be governed wholly by his advice in the suit of Mrs Savage—whether she is Dead, or alive.
                  I have been informed (by Mr Lund Washington) that some person has petitioned, or is about to petition the Court of Londoun for an Acre of the Land I bought of you on Difficult, to Build a Mill on; but I hope no advantage will be permitted, by that Worshipful bench, to be taken of my absence, in this Affair—The losses I have already sustained by an Eight years absence from home, & the Total neglect of my private concerns, are already capitolly great—they need not be augmented by lessening the value of what is left me.  With the greatest esteem & regard I am—Dr Sir Yr Most Affecte Hble Servt
                  
                     Go: Washington
                     
                  
               